

117 S290 IS: To amend the National Security Act of 1947 to require the President to designate an employee of the National Security Council to be responsible for pandemic prevention and response, and for other purposes.
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 290IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the National Security Act of 1947 to require the President to designate an employee of the National Security Council to be responsible for pandemic prevention and response, and for other purposes.1.National Security Council coordinator for pandemic prevention and responseSection 101 of the National Security Act of 1947 (50 U.S.C. 3021) is amended— (1)by redesignating subsection (h) as subsection (i); and (2)by inserting after subsection (g) the following new subsection (h):(h)Coordinator for pandemic prevention and response(1)In generalThe President shall designate an employee of the National Security Council to be the permanent coordinator for pandemic prevention and response for the Federal Government (in this subsection referred to as the Coordinator).(2)PurposeThe Coordinator shall direct all efforts of the Federal Government relating to United States policy regarding pandemic prevention and response, including by carrying out the duties under paragraph (3).(3)DutiesThe Coordinator shall—(A)serve as the principal advisor to the President regarding pandemic prevention and response;(B)notwithstanding any other provision of law, coordinate and direct all activities, policies, programs, and funding relating to pandemic prevention and response, for all Federal agencies;(C)direct, as appropriate, Federal Government resources to respond to needs for pandemic prevention and response; and(D)lead interagency coordination for pandemic prevention and response, including regular consultation with nongovernmental organizations and public health officials working to prevent and respond to pandemics. (4)Authority to represent the United StatesThe Coordinator may represent the United States in bilateral and multilateral discussions and agreements on matters relevant to pandemic prevention and response..